



Exhibit 10.1
FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT
FIRST AMENDMENT (this “Amendment”), dated as of July 30, 2019, to the Note
Purchase Agreement dated as of April 1, 2015 (as amended, supplemented, amended
and restated or otherwise modified from time to time, including by this
Amendment, the “Note Purchase Agreement”), among Lincoln Electric Holdings,
Inc., an Ohio corporation (the “Company”), The Lincoln Electric Company, an Ohio
corporation (“Lincoln”), Lincoln Electric International Holding Company, a
Delaware corporation (“International”), J.W. Harris Co., Inc., an Ohio
corporation (“Harris”), Lincoln Global, Inc., a Delaware corporation (“Global”),
Techalloy, Inc., a Delaware corporation (“Techalloy”), and Wayne Trail
Technologies, Inc., an Ohio corporation (“Wayne” and with the Company, Lincoln,
International, Harris, Global and Techalloy, each an “Obligor” and,
collectively, the “Obligors”), and the Purchasers party hereto.
W I T N E S S E T H :
WHEREAS, the parties hereto are parties to the Note Purchase Agreement; and
WHEREAS, the Obligors and the Purchasers (constituting the Required Holders)
wish to amend the Note Purchase Agreement as described herein.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto, which include all Obligors as
of the date hereof, agree as follows:
SECTION 1.DEFINITIONS. Unless otherwise defined herein, capitalized terms which
are defined in the Note Purchase Agreement are used herein as therein defined.


SECTION 2.AMENDMENTS.


(a)Section 10.8 of the Note Purchase Agreement is hereby amended and restated as
follows:


“Section 10.8.    Total Leverage Ratio
(a)    The Company shall not permit the Total Leverage Ratio as of the end of
any fiscal quarter to be greater than 3.50 to 1.00; provided that, upon notice
by the Company to the holders of Notes, as of the last day of each of the four
consecutive fiscal quarters immediately following a Qualified Acquisition, such
ratio may be greater than 3.50 to 1.00, but in no event greater than 4.00 to
1.00, but only so long as (i) the Total Leverage Ratio for the two full
consecutive fiscal quarters immediately prior to such Qualified Acquisition was
not greater than 3.50 to 1.00 and (ii) the Company pays the additional interest
provided for in clause (b) of this Section 10.8.
(b)    If the Total Leverage Ratio at any time exceeds 3.50 to 1.00, as
evidenced by an Officer’s Certificate delivered pursuant to Section 7.2(a), the
interest rate payable on the Notes shall be increased by 0.75% (the “Incremental
Interest”). Such Incremental Interest shall begin to accrue on the first day of
the fiscal quarter following the fiscal quarter in respect of which such
Officer’s Certificate was delivered, and shall continue to accrue until the
Company has provided an Officer’s Certificate pursuant to Section 7.2(a)
demonstrating that, as of the last day of the fiscal quarter in respect of which
such Officer’s Certificate is delivered, the Total Leverage Ratio is not more
than 3.50 to 1.00. In the event such Officer’s Certificate is delivered, the
Incremental Interest shall cease to accrue on the last day of the fiscal quarter
in respect of which such Officer’s Certificate is delivered.”
(b)    Schedule A to the Note Purchase Agreement is hereby amended by inserting
the following definition of “Qualified Acquisition” in the appropriate
alphabetical order:





--------------------------------------------------------------------------------





““Qualified Acquisition” means any acquisition of either or both the capital
stock or assets of any Person or Persons (or any portion thereof), or the last
to occur of a series of such acquisitions consummated within a period of six
consecutive months, if the aggregate amount of Indebtedness incurred by one or
more of the Company and its Subsidiaries to finance the purchase price of, or
assumed by one or more of them in connection with the acquisition of, such stock
and property is at least $100,000,000.”
SECTION 3.CONDITIONS PRECEDENT. This Amendment shall become effective as of the
date of the satisfaction or waiver of each of the conditions precedent set forth
in this Section 3.


(a)Execution and Delivery. This Amendment shall have been executed by each
Obligor and the Purchasers party hereto (constituting the Required Holders).


(b)No Default. Both prior to and after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing on the date
hereof.


(c)    Representations and Warranties. All representations and warranties of the
Obligors contained herein, in the Note Purchase Agreement and the Notes shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date hereof,
except to the extent that such representations and warranties expressly relate
to an earlier specified date, in which case such representations and warranties
shall have been true and correct in all material respects as of the date when
made
For the purpose of determining compliance with the conditions specified in this
Section 3, each Purchaser that has signed this Amendment shall be deemed to have
accepted, and to be satisfied with, each matter required under this Section 3.


SECTION 4.REPRESENTATIONS AND WARRANTIES. Each Obligor, by signing below, hereby
represents and warrants to the Purchasers that:
(a)such Obligor has the legal power and authority to execute and deliver this
Amendment;
(b)the officer executing this Amendment on behalf of such Obligor has been duly
authorized to execute and deliver the same and bind such Obligor with respect to
the provisions hereof;
(c)the execution and delivery hereof by such Obligor and the performance and
observance by such Obligor of the provisions hereof do not violate or conflict
with the charter, bylaws or equivalent documents of such Obligor or any law
applicable to such Obligor or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against such Obligor;
(d)after giving effect to this Amendment, no Default or Event of Default exists
under the Note Purchase Agreement, nor will any occur immediately after the
execution and delivery of this Amendment or by the performance or observance of
any provision hereof;
(e)to its knowledge, as of the date hereof, such Obligor does not have any claim
or offset against, or defense or counterclaim to, any obligations or liabilities
of such Obligor under the Note Purchase Agreement or any Notes;
(f)this Amendment constitutes a valid and binding obligation of such Obligor in
every respect, enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws of general application affecting the enforcement of creditors’ rights or by
general principles of equity limiting the availability of equitable remedies;
and
(g)each of the representations and warranties set forth in Article 5 of the Note
Purchase Agreement is true and correct in all material respects as of the date
hereof, except to the extent that any thereof expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of the date when made.


SECTION 5.CONTINUING EFFECT. Except as expressly amended, waived or modified
hereby, the Note Purchase Agreement shall continue to be and shall remain in
full force and effect in accordance with their respective terms. This Amendment
shall not constitute an amendment, waiver or modification of any





--------------------------------------------------------------------------------





provision of the Note Purchase Agreement not expressly referred to herein and
shall not be construed as an amendment, waiver or modification of any action on
the part of any Obligor that would require an amendment, waiver or consent of
the Purchasers except as expressly stated herein, or be construed to indicate
the willingness of the Purchasers to further amend, waive or modify any
provision of the Note Purchase Agreement amended, waived or modified hereby for
any other period, circumstance or event. Except as expressly modified by this
Amendment, the Note Purchase Agreement and the Notes are ratified and confirmed
and are, and shall continue to be, in full force and effect in accordance with
their respective terms. Except as expressly set forth herein, each Purchaser
reserves all of its rights, remedies, powers and privileges under the Note
Purchase Agreement, the Notes, applicable law and/or equity. Any reference to
the “Note Purchase Agreement” in any Note or any related documents shall be
deemed to be a reference to the Note Purchase Agreement as amended by this
Amendment.


SECTION 6.GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.


SECTION 7.SUCCESSORS AND ASSIGNS. This Amendment shall be binding upon and inure
to the benefit of the Obligors and the Purchasers, and each of their respective
successors and assigns, and shall not inure to the benefit of any third parties.
The execution and delivery of this Amendment by any Purchaser shall be binding
upon its successors and assigns and shall be effective as to any Notes assigned
to it after such execution and delivery.


SECTION 8.ENTIRE AGREEMENT. This Amendment, the Note Purchase Agreement and the
Notes represent the entire agreement of the Obligors and the Purchasers, as
applicable, with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by any Purchaser
relative to the subject matter hereof not expressly set forth or referred to
herein or in the Note Purchase Agreement or the Notes.


SECTION 9.COUNTERPARTS. This Amendment may be executed by the parties hereto in
any number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. An executed signature
page of this Amendment may be delivered by facsimile transmission or electronic
PDF of the relevant signature page hereof.


SECTION 10.HEADINGS. Section headings used in this Amendment are for convenience
of reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
[remainder of page intentionally left blank]

























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.
Lincoln Electric Holdings, Inc.




By
/s/ Christopher L. Mapes        

Name: Christopher L. Mapes
Title: Chairman, President and Chief Executive Officer


The Lincoln Electric Company




By
/s/ Jennifer I. Ansberry            

Name: Jennifer I. Ansberry
Title: Executive Vice President, General Counsel and Secretary


Lincoln Electric International Holding Company




By
/s/ Vincent K. Petrella            

Name: Vincent K. Petrella
Title: Treasurer


J.W. Harris Co., Inc.




By
/s/ Jennifer I. Ansberry            

Name: Jennifer I. Ansberry
Title: Secretary


Lincoln Global, Inc.




By
/s/ Daniel McMillin            

Name: Daniel McMillin
Title: Treasurer




Techalloy, Inc.




By
/s/ Jennifer I. Ansberry            



Name: Jennifer I. Ansberry
Title: Secretary




Wayne Trail Technologies, Inc.




By
/s/ Matthew Jay Shannon        

Name: Matthew Jay Shannon
Title: Treasurer







--------------------------------------------------------------------------------





ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA
By: Allianz Global Investors U.S. LLC




By
/s/ Charles Dudley                

Name: Charles Dudley    
Title: Managing Director


AMERICAN GENERAL LIFE INSURANCE COMPANY, as a Purchaser
NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA, as a Purchaser


By:
AIG Asset Management (U.S.), LLC, an investment adviser





By
/s/ Jason Young                

Name: Jason Young    
Title: Vice President




JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), as a Purchaser




By
/s/ Michael J. Tiberii                

Name: Michael Tiberii    
Title: Managing Director






JOHN HANCOCK LIFE INSURANCE COMPANY OF NEW YORK, as a Purchaser




By
/s/ Michael J. Tiberii                

Name: Michael Tiberii    
Title: Managing Director




JOHN HANCOCK LIFE & HEALTH INSURANCE COMPANY, as a Purchaser




By
/s/ Michael J. Tiberii                

Name: Michael Tiberii    
Title: Managing Director

















--------------------------------------------------------------------------------





MANULIFE (INTERNATIONAL) LIMITED,
as a Purchaser




By
/s/ Gerald Posthuma                

Name: Gerald Posthuma    
Title: Chief Investment Officer, Asia, General Account Investments




MANUFACTURERS LIFE REINSURANCE LIMITED, as a Purchaser




By
/s/ Tatsuya Oshiro                    

Name: Tatsuya Oshiro
Title:
Co-Head of Investments, Manulife General Account Investments (Singapore) Pte.
Ltd. as investment manager of Manufacturers Life Reinsurance Limited

      
METROPOLITAN LIFE INSURANCE COMPANY
by MetLife Investment Management, LLC, Its Investment Manager


METROPOLITAN LIFE INSURANCE COMPANY, on behalf of its Separate Account 733
by MetLife Investment Management, LLC, Its Investment Manager




By
/s/ Jennifer Potenta                    

Name: Jennifer Potenta
Title:
Authorized Signatory







BRIGHTHOUSE LIFE INSURANCE COMPANY
by MetLife Investment Management, LLC, Its Investment Manager




By
/s/ Jason Rothenberg                

Name: Jason Rothenberg
Title:
Authorized Signatory
























--------------------------------------------------------------------------------





ERIE FAMILY LIFE INSURANCE COMPANY
by MetLife Investment Management, LLC, Its Investment Manager




By
/s/ Judith A. Gulotta                

Name: Judith A. Gulotta
Title:
Authorized Signatory



EMPLOYERS REASSURANCE CORPORATION
by MetLife Investment Management, LLC, Its Investment Adviser




By
/s/ Frank O. Monfalcone                

Name: Frank O. Monfalcone
Title:
Authorized Signatory



PROTECTIVE LIFE INSURANCE COMPANY,
as a Purchaser




By
/s/ Philip E. Passafiume                

Name: Philip E. Passafiume
Title:
Director, Fixed Income





STATE FARM LIFE INSURANCE COMPANY,
as a Purchaser




By
/s/ Jeffrey Attwood                    

Name: Jeffrey Attwood
Title:
Investment Professional



By
/s/ Rebekah L. Holt                    

Name: Rebekah L. Holt
Title:
Investment Professional



STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY,
as a Purchaser




By
/s/ Jeffrey Attwood                    

Name: Jeffrey Attwood
Title:
Investment Professional



By
/s/ Rebekah L. Holt                    

Name: Rebekah L. Holt
Title:
Investment Professional








--------------------------------------------------------------------------------







STATE FARM INSURANCE COMPANIES EMPLOYEE RETIREMENT TRUST,
as a Purchaser




By
/s/ Jeffrey Attwood                    

Name: Jeffrey Attwood
Title:
Investment Professional



By
/s/ Rebekah L. Holt                    

Name: Rebekah L. Holt
Title:
Investment Professional





THRIVENT FINANCIAL FOR LUTHERANS,
as a Purchaser




By
/s/ Martin Rosacker                    

Name: Martin Rosacker
Title:
Managing Director










